Citation Nr: 1642908	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  08-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for right carpal tunnel syndrome prior to April 10, 2009.

2.  Entitlement to an increased disability rating in excess of 10 percent for left carpal tunnel syndrome prior to April 10, 2009.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1983, from September 2001 to August 2002, and from February 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Veteran testified at a Travel Board hearing at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

The Board previously remanded these claims for additional development in May 2014, including providing VA examinations.  The Veteran had VA examinations in May 2014.  The Board finds that there has been substantial compliance with the May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2015 decision, the Board, in pertinent part, granted 10 percent ratings for left and right carpal tunnel syndrome for the rating period prior to April 10, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.   Pursuant to a Joint Motion of the parties, in August 2015, the Court vacated the portion of the August 2015 decision which denied ratings in excess of 10 percent for left and right carpal tunnel syndrome prior to April 10, 2009 and remanded the claims to the Board for action consistent with the Joint Motion.  

The record reflects that the Veteran was represented by Robert V. Chisholm before the Court.  Disabled American Veterans continues to represent the Veteran in his appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The August 2015 Board decision granted separate 10 percent ratings for left and right carpal tunnel syndrome prior to April 10, 2009, pursuant to Diagnostic Code 8515.  The Board granted a 40 percent rating for right carpal tunnel syndrome and a 30 percent rating for left carpal tunnel syndrome from April 10, 2009, pursuant to Diagnostic Code 8512, based on impairment of the lower radicular group.

The Joint Motion found that the Board failed to consider diagnostic codes other than Diagnostic Code 8515 prior to April 10, 2009.  The parties found that the Board did not provide an adequate statement of reasons and bases as to why higher ratings under Diagnostic Code 8512 were not applicable for the period prior to April 10, 2009.

The Board finds that a remand is necessary to obtain a medical opinion to ascertain whether right and left carpal tunnel syndrome was manifested by impairment of the lower radicular group during the rating period prior to April 10, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who performed the September 2014 peripheral nerves examination for an addendum opinion.  If that examiner is not available, the supplemental opinion should be provided by another qualified physician.

The examiner should review the electronic claims file.  The report should indicate that the claims file was reviewed.  The examiner should address the following:

a.  Prior to April 10, 2009, was right and left carpal tunnel syndrome manifested by impairment of the median, radial, and/or ulnar nerves?

b.  Prior to April 10, 2009, was right and left carpal tunnel syndrome manifested by impairment of the lower radicular group?

The examiner should provide a detailed rationale for the opinion, with references to pertinent records.   If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Following the completion of the requested actions, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





